1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 MELINDA BACA,

 8          Worker-Appellant,

 9 v.                                                                    No. 29,727

10 KARSTEN HOMES and
11 FIDELITY & GUARANTY CO.,

12          Employer/Insurer-Appellees.



13 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
14 Terry S. Kramer, Workers’ Compensation Judge


15 Chavez Law Offices
16 Gene N. Chavez
17 Albuquerque, NM

18 for Appellant

19 Doughty & West
20 Judd C. West
21 Albuquerque, NM

22 for Appellees
1                           MEMORANDUM OPINION

2 Bustamante, Judge.

3       Summary affirmance was proposed for the reasons stated in the calendar

4 notice. No memorandum opposing summary affirmance has been filed, and the

5 time for doing so has expired.

6       Affirmed.

7       IT IS SO ORDERED.

8
9                                      MICHAEL D. BUSTAMANTE, Judge

10 WE CONCUR:


11
12 CYNTHIA A. FRY, Chief Judge


13
14 MICHAEL E. VIGIL, Judge




                                         2